 In the Matter ofL. A. NUTHOUSEandUNITED CRACKER,BAKERY &CONFECTIONERY WORKERS OF AMERICACase No. R-354ORDERDecember 19, 1939On March 5, 1938, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'The Direction of Election directed that an election by secret ballot beheld within twenty (20) days from the date of the Direction, amongemployees of Ralph W. Gold and Sam Gendel, a copartnership, trad-ing under the name and style of Los Angeles Nut House, to determinewhether they desired to be represented by United Cracker, Bakeryand ConfectioneryWorkers of America, Local Industrial UnionNo. 212, affiliated with the Committee for Industrial Organization,or by Produce Drivers and Employees Union, Local No. 630, Interna-tional Brotherhood of Teamsters, Chauffeurs, Stablemen and Helpers,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither. In the election conducted onMarch 23, 1938, pursuant to said Direction of Election, a majority ofthe employees in the appropriate unit indicated their desire to bargaincollectively with their employer, but neither of the rival unions re-ceived a majority of the votes cast.On July 11, 1938, United Cracker,Bakery and Confectionery Workers of America, Local IndustrialUnion No. 212, having received the greater number of votes, made arequest to the Regional Director that a run-off election be held.OnJuly 22, 1938, the Board issued a Supplemental Decision and Direc-tion of Election,2 herein called the Second Direction, which directedthat a run-off election be conducted, within twenty (20) days, amongthe employees in the appropriate unit to determine whether or notthey desired to be represented by United Cracker, Bakery and Con-fectioneryWorkers of America, Local Industrial Union No. 212, forthe purposes of collective bargaining.On August 11, 1938, the Boardissued an Amendment to Direction of Election,' which postponed15 N. L. R.B. 799.2 8 N. L. R. B. 502.8 N. L.R. B. 604.18 N. L.R. B., No. 63.470 L. A. NUT HOUSE,471indefinitely the holding of the run-off election provided for in theSecond Direction.The Board has-been informed by the Regional Director that UnitedCracker, Bakery and Confectionery Workers of America, Local In-dustrial Union No. 212 has dissolved and no longer exists as a labororganization.Under the circumstances, and in view of the timewhich has elapsed since the issuance of the Second Direction, thepetition for investigation and certification of representatives filed inthe above-entitled' proceeding will be dismissed.By virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2,IT ISHEREBY ORDEREDthat the petition for investigation and cer-tification of representatives of employees of Ralph W. Gold and SamGendel, a copartnership, trading under the name and style of LosAngeles Nut House, Los Angeles, California, filed by United Cracker,Bakery and Confectionery Workers of America, Local IndustrialUnion No. 212, affiliated with the Committee for Industrial Organiza-tion, be, and it hereby is, dismissed.MR.WILLIAMM. LEISERsoN took no part in the consideration of theabove Order.283029-41-vol. 18-31